DETAILED ACTION
This Office Action is in response to Amendment filed on February 02, 2022. 
In the instant amendment, claim 34 is the only independent claim; claims 34-35 are currently amended; claims 1-33 are cancelled.
Claims 34-35 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed February 02, 2022 has been entered. Claim 34 is the only independent claim; claims 34-35 are currently amended; claims 1-33 are cancelled. Applicant’s amendments and arguments to claims and specification are persuasive to overcome claim objection, specification objection, and 112b rejections as set forth in the most recent office action mailed 10/04/2021. However, applicant’s amendments and arguments to claims are NOT persuasive to overcome 102(a)(1) claim rejection as set forth in the most recent office action mailed 10/04/2021.

Response to Argument
On page 3 of remarks of 02/02/2022, applicant argues that the Examiner does not cite where in Bitto the measurements (i.e. separations between tubes at different segments) of Applicant’s claims are disclosed. Hence, applicant requests that if a further rejection is issued, it be another non-final rejection. Examiner disagrees because Examiner states/cites that figs.5a-6b and described fig.4b teaches “wherein a smallest separation between the fourth segment of 
Examiner emphasizes that Examiner’s previous annotated fig.4b clearly teaches (i.e. separations between tubes at different segments) as further shown below. 
Bitto teaches wherein a smallest separation between the fourth segment of the first tube and the fourth segment of the third tube is both greater than a smallest separation between the third segment of the first tube and the second segment of the third tube as well as also greater than a smallest separation between the fifth segment of the first tube and the sixth segment of the third tube (figs.5a-6b and see described fig.4b below); wherein a smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube is both greater than a smallest separation between the third segment of the second tube and the second segment of the fourth tube as well as greater than a smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube (figs.5a-6b and see described fig.4b below: since second tube and fourth tube is positioned on opposite and parallel plane compared to first tube and third tube; hence, “wherein a smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube is both greater than a smallest separation between the third segment of the second tube and the second segment of the fourth tube as well as greater than a smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube” will be interpreted/annotated similarly as “wherein a smallest separation between the fourth segment of the first tube and the fourth segment of the third tube is both greater than a smallest separation between the third segment of the first tube and the second segment of the third tube as well as also greater than a smallest separation between the fifth segment of the first tube and the sixth segment of the third tube” as shown in described fig.4b below); 



    PNG
    media_image1.png
    1137
    1087
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitto – US 20110167907.

As to claim 34, Bitto teaches a measuring transducer ([0059-0061] and figs.4a-5b) for a vibronic measuring system serving for measuring at least one measured variable of a flowing fluid ([0057]), in which the measuring transducer ([0059-0061] and figs.4a-5b) comprises: 
a tube arrangement ([0059-0061] and figs.4a-5b) having: 
a bent first tube 181 ([0073]), 
a bent second tube 182 embodied equally to the first tube 181 ([0073]), 
a bent third tube 183 ([0073]), 
a fourth tube 184 embodied equally only to the third tube 183 ([0073]), 
a first flow divider 201 with four flow openings ([0068]), and 
202 embodied equally to the first flow divider 201 or serving as a line junction or located outlet side with four flow openings ([0068]); 
an exciter mechanism 51, 52 for exciting and maintaining mechanical oscillations of the tube arrangement ([0087-0088]), and 
a sensor arrangement 191, 192, 193, 194 for registering mechanical oscillations of the tube arrangement and for producing measuring signals representing oscillatory movements of one or more of the first, second, third and fourth tubes ([0092]); 
wherein each of the first, second, third and fourth tubes extends with a tube length from a first end of each tube to a second end of each tube (fig.5a-6b), has a lumen surrounded by a tube wall, and extends from the first end of the tube to the second end of the tube (fig.5a-6b and [0081]: material for tube walls of measuring tubes i.e. titanium, which is metallic; thus “wherein each of the first, second, third and fourth tubes extends with a tube length from a first end of each tube to a second end of each tube, has a lumen surrounded by a tube wall, and extends from the first end of each tube to the second end of each tube”); 
wherein each of the first, second, third and fourth tubes is connected, in each case, to each of the first and second flow dividers 201, 202 (fig.4a-4b) in such a manner that 
the first tube communicates with its first end with a first flow opening of the first flow divider and with its second end with a first flow opening of the second flow divider (fig.4a-4b), 
the second tube communicates with its first end with a second flow opening of the first flow divider and with its second end with a second flow opening of the second flow divider (fig.4a-4b), Preliminary Amendment Application No.: 16/956,573 Attorney Docket No.: FL0950-WO/US 
Page 6 of 19the third tube communicates with its first end with a third flow opening of the first flow divider and with its second end with a third flow opening of the second flow divider (fig.4a-4b), 
and the fourth tube communicates with its first end with a fourth flow opening of the first flow divider and with its second end with a fourth flow opening of the second flow divider (fig.4a-4b); 

a straight first segment connected with the first flow divider, an arc shaped second segment following the first segment, a straight third segment following the second segment, an arc shaped fourth segment following the third segment and constructed equally to the third segment or hollow cylindrical, fifth segment following the arc shaped fourth segment, sixth segment constructed equally to the arc shaped second segment, the sixth segment following the fifth segment, and a straight, constructed equally to the first segment or hollow cylindrical, seventh segment both following the sixth segment as well as also connected, with the second flow divider (figs.5a-6b and see described fig.4b below; [0035]: middle segment of transducer housing is formed by means of a straight tube i.e. a circularly cylindrical, straight tube);


    PNG
    media_image1.png
    1137
    1087
    media_image1.png
    Greyscale

(figs.5a-6b and see described fig.4b above); wherein a smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube is both greater than a smallest separation between the third segment of the second tube and the second segment of the fourth tube as well as greater than a smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube (figs.5a-6b and see described fig.4b above: since second tube and fourth tube is positioned on opposite and parallel plane compared to first tube and third tube; hence, “wherein a smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube is both greater than a smallest separation between the third segment of the second tube and the second segment of the fourth tube as well as greater than a smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube” will be interpreted/annotated similarly as “wherein a smallest separation between the fourth segment of the first tube and the fourth segment of the third tube is both greater than a smallest separation between the third segment of the first tube and the second segment of the third tube as well as also greater than a smallest separation between the fifth segment of the first tube and the sixth segment of the third tube” as shown in described fig.4b above); 

wherein an imaginary longitudinal axis of the third segment of the first tube as well as an imaginary longitudinal axis of the third segment of the third tube enclose first angle of intersection; Preliminary AmendmentApplication No.: 16/956,573Attorney Docket No.: FL0950-WO/USPage 7 of 19wherein an imaginary longitudinal axis of the fifth segment of the first tube as well as an imaginary longitudinal axis of the fifth segment of the third tube enclose a third angle of (figs.5a-6b and see described fig.4b above); wherein an imaginary longitudinal axis of the third segment of the second tube as well as an imaginary longitudinal axis of the third segment of the fourth tube enclose onto a first imaginary symmetry plane of the tube arrangement, upon extension, a second angle of intersection; and wherein an imaginary longitudinal axis of the fifth segment of the second tube and an imaginary longitudinal axis of the fifth segment of the fourth tube enclose a fourth angle of intersection (figs.5a-6b and see described fig.4b above: since second tube and fourth tube is positioned on opposite and parallel plane compared to first tube and third tube; hence, “wherein an imaginary longitudinal axis of the third segment of the second tube as well as an imaginary longitudinal axis of the third segment of the fourth tube enclose onto a first imaginary symmetry plane of the tube arrangement, upon extension, a second angle of intersection; and wherein an imaginary longitudinal axis of the fifth segment of the second tube and an imaginary longitudinal axis of the fifth segment of the fourth tube enclose a fourth angle of intersection” will be interpreted/annotated similarly as “wherein an imaginary longitudinal axis of the third segment of the first tube as well as an imaginary longitudinal axis of the third segment of the third tube enclose first angle of intersection; Preliminary AmendmentApplication No.: 16/956,573Attorney Docket No.: FL0950-WO/USPage 7 of 19wherein an imaginary longitudinal axis of the fifth segment of the first tube as well as an imaginary longitudinal axis of the fifth segment of the third tube enclose a third angle of intersection”).

As to claim 35, Bitto teaches wherein each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1 and less than 100; or wherein at least the first angle of intersection and the second angle of intersection are substantially equal; and/or wherein at least the third angle of intersection and the fourth angle of intersection are substantially equal; or wherein the smallest separation between the third segment of the first tube and the second segment of the third tube and the smallest separation between the fifth mm; or wherein the smallest separation between the third segment of the second tube and the second segment of the fourth tube and the smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube are equally large amount, in each case, to less than 50 mm; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the thin segment of the first tube and the second segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the fifth segment of the first tube and the sixth segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than sum of a caliber of the first tube and a caliber of the third tube; or wherein the smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube amounts to less than sum of a caliber of the second tube and a caliber of the fourth tube (Since term “or” is recited throughout instant claim 35 and since described fig.4b of Bitto teaches: second tube and fourth tube is positioned on opposite and parallel plane compared to first tube and third tube; hence, second angle of intersection (formed by an imaginary longitudinal axis of the third segment of the second tube as well as an imaginary longitudinal axis of the third segment of the fourth tube) are substantially equal to at least the first angle of intersection (formed by an imaginary longitudinal axis of the third segment of the first tube as well as an imaginary longitudinal axis of the third segment of the third tube), thus, “wherein each of the first, second, third and fourth angles of intersection is, in each case, greater than 0.1 and less than 100; or wherein at least the first angle of intersection and the second angle of intersection are substantially equal; and/or wherein at least the third angle of intersection and the fourth angle of intersection are substantially equal; or wherein the smallest separation between the third segment of the first tube and the second segment of the third tube and the smallest separation between the fifth segment of the first tube and the sixth segment of the third tube are equally large and/or amount, in each case, to less than 50 mm; or wherein the smallest separation between the third segment of the second tube and the second segment of the fourth tube and the smallest separation between the fifth segment of the second tube and the sixth segment of the fourth tube are equally large amount, in each case, to less than 50 mm; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the thin segment of the first tube and the second segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than 10 times the smallest distance between the fifth segment of the first tube and the sixth segment of the third tube; or wherein the smallest separation between the fourth segment of the first tube and the fourth segment of the third tube amounts to less than sum of a caliber of the first tube and a caliber of the third tube; or wherein the smallest separation between the fourth segment of the second tube and the fourth segment of the fourth tube amounts to less than sum of a caliber of the second tube and a caliber of the fourth tube”).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN FITZGERALD/Primary Examiner, Art Unit 2861